NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAMONTE DESHAWN SIMS,                           No.    17-55028

                Petitioner-Appellant,           D.C. No. 2:15-cv-09454-JCG

 v.
                                                MEMORANDUM*
CHRISTIAN PFEIFFER, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Jay C. Gandhi, Magistrate Judge, Presiding**

                           Submitted January 15, 2019***

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      California state prisoner LaMonte DeShawn Sims appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We

have jurisdiction under 28 U.S.C. § 2253. We review the denial of a habeas


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before Magistrate Judge Gandhi
under 28 U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011), and we

affirm.

      The sole issue certified on appeal is whether Sims’s appellate counsel

rendered ineffective assistance by failing to challenge on Confrontation Clause

grounds the trial court’s admission of statements made by the victim to police. The

victim’s statements—including that Sims was her boyfriend, he had not assaulted

her, and she did not want police to take him away—were admitted through

testimony elicited by defense counsel for the limited purpose of establishing the

victim’s state of mind to dispute the state’s kidnapping theory. Sims was acquitted

on the kidnapping charge. The California Supreme Court’s determination that

Sims failed to establish deficient performance or prejudice resulting from appellate

counsel’s decision not to raise a Confrontation Clause challenge to the testimony

elicited by trial counsel was not contrary to, nor an unreasonable application of, the

Strickland v. Washington, 466 U.S. 668 (1984), standard. See 28 U.S.C. §

2254(d)(1); Jones v. Barnes, 463 U.S. 745, 753 (1983).

      To the extent Sims briefed issues beyond the certificate of appealability

(“COA”), we treat his briefing as a request to expand the COA and deny it. See

9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    17-55028